Case 3:20-cv-01244-BJD-JBT Document 22 Filed 04/07/21 Page 1 of 2 PageID 104




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

JOHNY R. VELASQUEZ,
and other similarly situated
individuals,

             Plaintiff,

v.                                              CASE NO. 3:20-cv-1244-BJD-JBT

KARMAS FAR INC,

          Defendant.
_______________________________/

                                     ORDER

      THIS CAUSE is before the Court sua sponte. The parties previously filed

a Joint Motion for Entry of Order Approving Settlement and Dismissing Case with

Prejudice (Doc. 10) that the Court denied without prejudice because the proposed

Settlement Agreement contained a confidentiality provision.       (Doc. 11.)   The

Court directed the parties to file a new motion and a revised settlement agreement

on or before February 12, 2021. (Id. at 3.)

       Thereafter, at the Court’s direction, the parties filed a Joint Status Report

stating that they would not be submitting an amended settlement agreement and

that Defendant’s verified summary of all hours worked by Plaintiff and copies of all

time sheets and payroll records that support or relate to the time periods in the

verified summary were due on or before March 11, 2021.             (Doc. 17 at 2.)

Thereafter, on March 16, 2021, Jesse I. Unruh, Esq. filed a Notice of Appearance
Case 3:20-cv-01244-BJD-JBT Document 22 Filed 04/07/21 Page 2 of 2 PageID 105




(Doc. 20), stating that “Plaintiff’s counsel has confirmed that the parties have come

to terms and the matter is ready for Court approval of the settlement.          The

undersigned is preparing to file the appropriate settlement notice and motion with

the Court.” (Id. at 1–2.) To date, no new settlement motion or documents have

been filed with the Court.

      Accordingly, it is ORDERED:

      On or before April 21, 2021, the parties shall file a new settlement motion

and proposed settlement agreement, or Defendant shall file a Verified Summary

as directed in paragraph 3 of the Track Notice and FLSA Scheduling Order (Doc.

4) and otherwise comply with that paragraph. Thereafter, if no settlement motion

is filed, the parties shall comply with the remaining deadlines in the Scheduling

Order.

      DONE AND ORDERED in Jacksonville, Florida, on April 7, 2021.




Copies to:

Counsel of Record




                                         2
